United States Court of Appeals
         FOR THE DISTRICT OF COLUMBIA CIRCUIT



                   Decided July 10, 2018

                        No. 14-1022

                    JAMES L. ROBERTS,
                       PETITIONER

                             V.

 NATIONAL TRANSPORTATION SAFETY BOARD AND FEDERAL
             AVIATION ADMINISTRATION,
                   RESPONDENTS


   On Motions to Supplement Equal Access to Justice Act
                       Application


    David B. Anderson and Deanna L. Weidner were on the
motions to supplement Equal Access to Justice Act application
and the reply for petitioner.

    Sonia M. Carson and Charles W. Scarborough, Attorneys,
U.S. Department of Justice, were on the opposition for the
respondents.

   Before: WILKINS, Circuit Judge, and SENTELLE and
RANDOLPH, Senior Circuit Judges.

    Opinion for the Court filed PER CURIAM.
                                  2

     PER CURIAM: Before us is the application of James L.
Roberts for attorney’s fees and expenses he incurred in 2014 and
2015 in connection with his successful petition for judicial
review in Roberts v. National Transportation Safety Board, 776
F.3d 918 (D.C. Cir. 2015).1 Roberts filed his application with
this court pursuant to 28 U.S.C. § 2412. Section 2412 requires
a party seeking fees and expenses to file an application “within
thirty days of final judgment in the action.” Id. § 2412(d)(1)(B).
Our decision in Roberts v. National Transportation Safety Board
became final on April 23, 2015. The limitations period in
§ 2412 runs from the time of final judgment in “the court before
which the civil action is pending,” not from the final decision of
an administrative agency. Melkonyan v. Sullivan, 501 U.S. 89,
94 (1991) (emphasis in original); see also id. at 94–95. Because
Roberts submitted his § 2412 application on May 4, 2018, more
than three years after this court’s final judgment, his application
was untimely. We therefore deny it.

                                                        So ordered.




     1
       The subject of Roberts’ petition for judicial review was the
National Transportation Safety Board’s denial of his request, which he
filed pursuant to 5 U.S.C. § 504, for legal fees and expenses incurred
in administrative proceedings. This court ruled in Roberts’ favor and
remanded the case to the Board. On April 4, 2018, the Board granted
Roberts’ application for fees and expenses.